Citation Nr: 0507538	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested 
by joint pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
September 1943.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In a March 2003 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for residuals of 
rheumatic fever, and requested additional development as to 
that claim and the matter of service connection for joint 
pain.

Subsequently, in November 2003, the Board remanded the issues 
of service connection for residuals of rheumatic fever and 
service connection for joint pain to the RO for further 
evidentiary development.  In a November 2004 rating action, 
the RO granted service connection for rheumatic heart disease 
with mitral valve regurgitation, and awarded a compensable 
disability evaluation.  The Board is of the opinion that the 
RO's action constitutes a full grant of the benefits sought 
as to the veteran's claim for service connection for 
residuals of rheumatic fever, and it will confine its 
consideration to the issue as set forth on the first page of 
the present decision.

In a written statement received in February 2001, the veteran 
stated that in April 1994 his wife had experienced a totally 
debilitating stroke.  He enumerated many of the medical 
expenses associated with her care and, while it is not 
entirely clear, it may be that he seeks to raise a claim for 
special monthly pension for his spouse based on the need for 
the regular aid and attendance of another person because she 
has disability requiring supervised care.  The matter is thus 
referred to the RO for further clarification and 
consideration.



FINDINGS OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
joint pain in the shoulders, knees and left ankle, variously 
diagnosed as rotator cuff tears in both shoulders and 
degenerative arthritis, is related to the veteran's period of 
active military service.


CONCLUSION OF LAW

A current disability manifested by joint pain was not 
incurred or aggravated by the veteran's period of active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5.103-5103A38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined for entry into service in December 1942, the 
veteran's muscoskeletal system and his upper and lower 
extremities were normal.  The examination report includes his 
complaints of left shoulder pain and "left knee crepitus".  
He was found qualified for active service.  

Service medical records reflect that the veteran was 
hospitalized from July to September 1943 for treatment of 
recurrent rheumatic fever affecting his knees, ankles, 
fingers, and shoulders.  The July 1943 clinical records 
indicate that he had a previous history of rheumatism six 
years earlier, when he was in bed for two and one half months 
with the same aching joints.  It was further noted that he 
had experienced painful joints, intermittently, for five 
years but had not been in bed more than one day.  Examination 
of the veteran's bones and joints revealed no gross 
pathology.  The initial clinical summary indicated recurrent 
joint pains for five years following major rheumatic 
polyarthritic symptoms with pains in the ankles, knees, and 
fingers, and a normal heart.  Acute polyarthritic rheumatic 
fever was noted.  

A record from the U.S. Office of the Surgeon General, and 
evidently received at the RO in 2002, indicates that was 
veteran was diagnosed with chronic rheumatic fever, for which 
he was treated for more than one month during 1943.

According to findings of a Medical Board, the veteran had 
rheumatic fever, recurrent, to both knees, ankles, shoulders, 
and all fingers, manifested by pain, tenderness of the above 
joints, and an increased sedimentation rate.  A history of 
recurrent attacks of multiple joint pain since age fourteen 
was noted.  The veteran was medically discharged from service 
in September 1943.

Post-service, a VA examination was performed in February 
1944.  According to the examination report, the veteran had a 
history of growing pains from age nine and an attack of 
polyarticular rheumatism at age fourteen, when he was in bed 
for two months.  He had suffered recurrent aching in his left 
shoulder thereafter, except for a period of remission from 
1937 to 1939.  He related having had a spell of migratory 
joint pains while in the Army.  Since service, he said he had 
experienced recurrent aching in his left shoulder, hip, and 
left knee, the latter having been swollen during the past 
week.  He had no complaints referable to the heart.  
Questioning elicited the presence of transient sharp pains 
across the anterior chest on sudden hyper-extension of the 
dorsal spine. 

A VA orthopedic evaluation was also conducted in February 
1944.  According to this examination report, the veteran 
reported left shoulder, hip, and knee pain, mostly in the 
evening, and said his joints ached more in cold weather.  On 
examination, there were no abnormalities in station or gait 
and no swelling, redness, tenderness, or limitation of any of 
the upper extremity or knee joints.  The ankles were normal.  
There was mild crepitus of the left shoulder, and the veteran 
reported some pain and tenderness when it moved.  The veteran 
was able to squat and rise, and to walk on his toes and 
heels.  X-rays of his shoulders revealed smooth surfaces and 
normal relationship of the bones in those areas.  The VA 
examiner reported that findings were insufficient to warrant 
an orthopedic diagnosis.

VA and private medical records and examination reports, dated 
from 1993 to 2004, are also associated with the claims file.

An April 1993 private operative report indicates that the 
veteran underwent surgical repair of a right rotator cuff 
tear.

Private medical records from W.R., M.D., dated from 1999 to 
2000, indicate that in February 1999 the veteran was given a 
comprehensive examination for entry into a retirement 
community.  It was noted that the veteran's past medical 
history included chronic lower back pain with a negative 
evaluation in the past.  On examination, there was no 
significant abnormality of the bones or joints.  The 
assessment includes chronic low back pain.  Dr. R.'s records 
further reflect that in April 1999 the veteran complained of 
symptoms including myalgia, and was noted to have cold 
symptoms.  Treatment records also include the veteran's 
complaints of persistent back and shoulder pain in May 2000, 
when the assessment was arthritis.  When examined in August 
2000, the veteran did not have chest pains, ankle edema, or 
palpitations.  Examination of the heart showed a trigeminal 
pattern.  Pertinent diagnoses included arthritis.

In a July 2001 written statement, the veteran said he was 
under some form of treatment for joint pain since service.  
He indicated that his treatment included knee shoulder 
injections and various prescribed medications. 

VA medical records dated from September 2001 to May 2002 
reflect that the veteran, who was then 79 years of age, was 
initially seen in the VA outpatient clinic in September 2001.  
He had a history of seizures and arthritis, with a long 
history of bilateral shoulder pain, left shoulder surgery for 
a rotator cuff tear, and chronic low back pain for the past 
seven years.  On examination, his back was within normal 
limits.  The assessment also included arthritis, without any 
limitations due to pain, and indicated that he was taking 
prescribed medication with reasonable effect.


According to a written statement from S.F., M.D., a retired 
orthopedist, received by the RO in October 2001, the veteran 
was his patient for many years.  Dr. F. said that the veteran 
was treated for arthritis of the right knee, plantar 
fasciitis and heel spur, a right rotator cuff problem that 
required surgery, and facet arthritis and disc degeneration 
of the lumbar spine.  Further, Dr. S.F. said that the veteran 
had recurrent problems with joint inflammation and 
inflammation of other structures, which could be related to 
his earlier bout with rheumatic fever.

In a November 2001 written statement, R.H., a fellow 
servicemember of the veteran, said that they had served 
together, and R.H. recalled that the veteran was discharged 
due to a heart condition.

VA treatment records dated in 2002 reveal that the veteran 
underwent left shoulder rotator cuff repair in February 2002, 
and was seen in March 2002 regarding two falls in the last 
few weeks.  His falls were thought likely secondary to 
instability from wearing a sling, but ataxic problems 
secondary to his Dilantin level could not be ruled out.

During his personal hearing at the RO in July 2002, the 
veteran testified that he had joint paints his entire life 
and still experienced them.  He said that he never had a 
recurrence of the rheumatic fever.  The veteran said he had 
undergone surgery on his left heel, and left and right 
shoulder, and had right knee fluid drained.  He took 
prescribed medication for his joint pain.

A November 2002 VA outpatient record includes the veteran's 
complaints of chronic low back pain for many years, which had 
worsened during last few months, and bilateral foot pain 
including over the mid dorsum of his foot, with no history of 
past injury.  The clinical assessment was chronic low back 
pain, chronic symptoms, no worrisome changes, and bilateral 
foot pain without a clear etiology by examination. 

A January 2003 VA outpatient podiatry consultation record 
reflects the veteran's complaint of worsening left dorsal 
foot pain diagnosed as metacarpal joint osteoarthritis, left 
greater than right.

The veteran underwent VA orthopedic examination in June 2004.  
According to the examination report, the VA examiner reviewed 
the medical records.  It was noted that the veteran sought 
service connection for joint disorders in both shoulders and 
knees and his left ankle.  The examination report reflects 
history that while in service the veteran was hospitalized 
for treatment of rheumatic fever and, during that episode, 
had polyarthralgia.  It was also noted that during the 
February 1944 (VA) orthopedic examination the veteran had 
complained of pain in his left shoulder, hip, and knee, 
mostly in the evening, and that the findings were 
insufficient to warrant an orthopedic diagnosis.  The veteran 
said he had felt joint problems ever since he was in service.  
He currently complained of chronic left shoulder pain and had 
a rotator cuff repair of that shoulder in February 2002.  He 
had no history of left shoulder injury.  The veteran also 
complained of chronic right shoulder pain and in April 1993 
underwent rotator cuff repair of that shoulder.  He said he 
fell and injured his right shoulder in 2002.  He was noted to 
be right-hand dominant.  He complained of chronic left and 
right knee and left ankle pain, with no history of surgery or 
injury to either knee or that ankle.  He said he used a cane 
to ambulate because his left ankle problem caused him to 
limp, and it was noted that he did not use a cane at the time 
of the VA examination.  He said he was a retired accountant, 
and reported having daily symptoms.  He was not able to walk 
more than one mile, nor could he run, and he was unable to 
lift heavy objects due to his upper and lower extremity 
problems.

On clinical evaluation, the veteran's left shoulder was 
normal, aside from a well-healed anterior surgical scar.  
There was tenderness anteriorly.  There was no pain on 
motion.  The veteran's right shoulder was also normal, aside 
from a well-healed anterior surgical scar.  There was 
terminal pain on motion and pain with repetitive motion, 
which reduced flexion.  The veteran's left and right knees 
were normal, with no tenderness and nearly normal range of 
motion.  His left ankle was normal, with no tenderness and 
some terminal pain on range of motion.  He walked with a mild 
limp favoring his right ankle.  X-rays revealed a normal left 
ankle.  X-rays of the right and left knees showed extensive 
vascular calcification, and mild medial compartment narrowing 
in the left knee.  X-rays of the left and right shoulder 
showed minor degenerative changes compatible with the 
veteran's age, and no significant joint space narrowing.  The 
diagnoses were rotator cuff tears in both shoulders and 
degenerative arthritis.  In the VA examiner's opinion, it was 
less than likely (less than a 50/50 probability) that the 
veteran's rotator cuff tears or degenerative arthritis had 
existed prior to entering service or were due to disease or 
injury incurred in service.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2001 and May 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 2002 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the May 2004 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.


The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The medical evidence of record demonstrates that, when 
examined in 1943 when hospitalized in service, the veteran 
gave a history of experiencing joint pain prior to entering 
service, and, in his post-service written statements, 
variously appears to contend that his shoulders, knees, and 
left ankle pain worsened in service.

However, the objective medical evidence of record does not 
support the veteran's contentions in this regard.  Rather, 
the medical evidence demonstrates that, when he was examined 
for enlistment into service in December 19943, although he 
complained of left shoulder pain and left knee crepitus, his 
upper and lower extremities were found to be normal and he 
was found qualified for active service.  Thus, the veteran 
was presumed sound as to any alleged knee, shoulder, or left 
ankle disorder when he entered active service.

Even assuming, arguendo, that the evidence in this case 
established that the veteran experienced left shoulder and 
left knee disorders prior to entering service, as alluded to 
in the 1943 clinical records, his claim would still fail.

Under the Cotant precedent and General Counsel opinion, 
above, the question that the Board would have to then 
consider would be whether there was aggravation during 
service.  As noted above, the pertinent regulations provide 
that, in order to establish service connection by way of 
aggravation, it must first be shown that there was a 
permanent increase in severity of the condition during 
service.

The veteran has contended that service connection should be 
granted for joint pain, variously identified as bilateral 
knee and shoulder pain and left ankle pain.  Although the 
evidence shows that the veteran currently has degenerative 
arthritis and rotator cuff tears in both shoulders, no 
competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  On the other hand, the record reflects that, while 
he was diagnosed with recurrent rheumatic fever in his knees, 
ankles and shoulders, at separation, a shoulder, knee, or 
ankle abnormality was not reported, and at his July 2002 
personal hearing the veteran testified that he had never had 
a recurrence of the rheumatic fever.

The first post-service evidence of record of a right shoulder 
problem was in 1993, of arthritis was in 2000, and of a left 
shoulder problem occurred in 2002, more than 50 years after 
the veteran's separation from service.  In fact, when he was 
examined by VA in February 1944, the orthopedic specialist 
opined that findings were insufficient to render a diagnosis.  
More important, in June 2004, a VA examiner who reviewed the 
veteran's medical records and examined him opined that it was 
less than likely (less than a 50/50 probability) that the 
veteran's rotator cuff tears or degenerative arthritis 
existed prior to his entering service or were due to disease 
or injury in service.  In short, no medical opinion or other 
medical evidence relating the veteran's joint pain, variously 
identified as bilateral shoulder and knee pain and left ankle 
pain, to service or any incident of service has been 
presented.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has joint pain variously identified as bilateral shoulder and 
knee disorders, and/or a left ankle disorder related to 
service or any incident thereof.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
joint pain must be denied.


ORDER

Service connection for a disability manifested by joint pain 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


